                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA



    Terrance J. Friend,
                                                           Case No. 18-cv-3239 DWF/ECW
                  Plaintiff,

    v.                                                             ORDER

    Emily Johnson Piper, et al.,

                  Defendants.



         This matter is before the Court on the letter filed by Plaintiff Terrance J. Friend

(Dkt. No. 7) requesting additional time to file a reply to any response by Defendants to

the Motion for Temporary Restraining Order (“Motion”) filed by Plaintiff on November

19, 2018 (Dkt. No. 3). In an Order dated November 26, 2018, the Court directed

Defendants in their official capacities to file a response to Plaintiff’s Motion within 10

days of the date that service of process is effected. (Dkt. No. 4 ¶ 6.) The Order also

required Defendants’ response to be “personally served upon Friend on the date that

the response is filed with the Court.” (Id. (emphasis added).) The Order further states

Plaintiff may submit a reply to the response within 7 days of the date that Defendants’

response is filed and served. 1 (Id.)

         Plaintiff seeks additional time for his reply in support of his Motion on the ground

that mail delivery at MSOP is delayed due to MSOP’s security procedures. (Dkt. No. 7.)


1
       Plaintiff’s letter suggests he believes the Court gave him 14 days for his reply.
(Dkt. No. 7 (“to answer Defendants’ responses by Day 14”).) To be clear, the Court’s
November 26 Order gave Plaintiff 7 days, not 14 days, for his reply. (Dkt. No. 4 ¶ 6
(“Friend may submit a reply to that response within 7 days of the date that Defendants’
response is filed and served.”).)
Plaintiff’s letter also indicates that outgoing mail is delayed for security reasons. (Id.)

Finally, Plaintiff’s letter suggests that 7 days is insufficient time for him to prepare his

reply in view of limitations on legal computer use at MSOP. (Id.)

        The Court set expedited timing for Defendants’ response brief and Plaintiff’s reply

brief because Plaintiff sought a “temporary restraining order to require Defendants to

immediately provide necessary and previously scheduled medical care for Plaintiff’s

heart and lung problems.” (Dkt. No. 3 at 2.) Motions for temporary restraining order are

typically handled on an expedited basis. However, in view of the fact that Plaintiff, as

the party seeking relief, is the party affected by Plaintiff’s request for additional time, the

Court will grant the requested extension. Accordingly, IT IS HEREBY ORDERED

that:

        1.    Plaintiff’s reply brief is due within 21 days after Defendants file their

              response brief to Plaintiff’s Motion. Nothing in this Order prohibits

              Plaintiff from filing his reply brief earlier than 21 days after Defendants file

              their response.

        2.    As previously ordered, Defendants are to personally serve on Plaintiff their

              response to the Motion on the same day the response is filed with the Court.

              Defendants shall file a certificate of service with the Court certifying such

              personal service on Plaintiff.




DATED: December 17, 2018                           s/Elizabeth Cowan Wright
                                                   ELIZABETH COWAN WRIGHT
                                                   United States Magistrate Judge
